Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 49-53, 56-59, 61, 63-79 and 81-85 is pending.
Claims 64-79 is withdrawn.
Claims 49-53, 56-59, 61, 63 and 81-85 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 

Action Summary
Claims 49-53, 56-59, 61, 63 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and in view of Enrique (EP 2 612 670) both are of record is maintained with modification due to applicants amendment of claims.
Claims 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honkavaara (The effects of increasing doses of MK-467, a peripheral alpha2-adrenergic .
Claims 51 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and in view of Enrique (EP 2 612 670) both are of record as applied to claims 49-50, 52-53, 56-59, 61, 63 and 82  above, and further in view of Canfran (Comparison of sedation scores and propofol induction doses in dogsafter intramuscular administration of dexmedetomidine alone or incombination with methadone, midazolam, or methadone plusmidazolam, The Veterinary Journal 210, Jan 2016, pages 56-60 is withdrawn due to applicant amendment of claims.
However, upon careful consideration, a new rejection is also added due to applicants amendment of claims.



Response to Arguments

Applicants argue that Canfran does not contain any examples using butorphanol. This argument has been fully considered but has not been found persuasive. Applicant's Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the administration of butorphanol is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Canfran fails to provide data or an example demonstrating efficacy or success in administration of butorphanol contradicts the guidance provided in MPEP In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. 
 Applicants argue that Canfran teaches away from the use of butorphanol noting that the results of Rasplewicz “was markedly lower than the 13 points produced by dexmedotomidine-methadone in our study”.  This argument has been fully considered but has not been found persuasive.  This is only part of the passage, the rest of the paragraph states that “These data suggest increased potentiation of sedation produced by dexmedetomidine when methadone was used instead of butorphanol. A more recent study (Puighibet et al., 2015) suggested that either butorphanol (0.4 mg/kg) or methadone (0.4 mg/kg) would provide a similar degree of moderate to deep sedation when combined with medetomidine (2.5 μg/kg). Given the differences in dosage between these studies (Raszplewicz et al., 2013;Puighibet et al., 2015) and our own, we suggest that higher doses of opioids are required to improve sedation when low doses of alpha-2 adrenoceptor agonists are used.”  The teachings of Canfran does not teach away rather more of an optimization of medetomidine and butorphanol.



Applicant again argue that the limitation of syringe should be given patentable weight.  This argument has been fully considered but has not been found persuasive.  The instant claims are drawn to a composition.  The term syringe is deemed a device by means of administration which is not given patentable weight within composition claims because the syringe is the intended use of the composition.  As previously stated, the intended use is not given patentable weight.
Applicants appear to claim a method within a composition claims.  With respect to “for use in sedation and/or anesthesia” of claims 49, said “for use” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims does not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  
	

	For the ease of the applicant, the previous office action dated 2/20/2020 is reproduced below with modifications due to applicants amendment of claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-53, 56-59, 61, 63, 82-83 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and Enrique (EP 2 612 670) and in view of Canfran (Comparison of sedation scores and propofol induction doses in dogsafter intramuscular administration of dexmedetomidine alone or incombination with methadone, midazolam, or methadone plusmidazolam, The Veterinary Journal 210, Jan 2016, pages 56-60.

Rolfe teaches the combination of MK-467 and a α2-adrenoceptor agonist for sedation in dogs (page 589). Rolfe teaches the powder form of MK-467 was mixed with sterile saline solution to create a 5 mg/mL solution (page 588, right column).  Rolfe 
Rolfe does not teach midazolam or opioid.
Enrique teaches an anesthetic drugs parenterally administrated in solution, preferably intramuscularly, containing sufficient amounts of anesthetic association so as to provide the animal with dosages of the active ingredients ketamine, particularly the isomer ketamine-(S+) (Compound A) ranging from 5.0 to 50.0 mg/kg of body weight, midazolam (Compound B) ranging from 0.5 to 5.0 mg/kg of body weight and tramadol (Compound c) ranging from 1.0 to 10,0 mg/kg of body weight. Preferably, the dosage should guarantee the delivery of 10 mg/kg of body weight of Compound A, 1 mg/kg of body weight of Compound B and 2 mg/kg of body weight of Compound C (paragraph 0029).
Canfran teaches that Alpha-2 adrenoceptor agonists such as medetomidine and dexmedetomidine are among the most commonly used sedatives in small animals. These drugs produce deep sedation, muscle re-laxation and analgesia, and allow a reduction in the dose of anesthetics, thereby reducing their dose-dependent undesirable effects. Alpha-2adrenoceptor agonists are usually combined with opioids, such as methadone, which potentiate their analgesic and sedative effects (page 56, left column, first paragraph).  Alpha-2 adrenoceptor agonists are widely used in veterinary practice for sedative purposes, and the effects of combining methadone and/or midazolam with them have been studied using high doses of medetomidine (Hayashi et al., 1994). However, more recent papers recommend lower doses of medetomidine (page 56, right column, first paragraph).  Canfran teaches that the dose of methadone is 0.3 mg/kg A more recent study (Puighibet et al., 2015) suggested that either butorphanol (0.4 mg/kg) or methadone (0.4 mg/kg) would provide a similar degree of moderate to deep sedation when combined with medetomidine (2.5 μg/kg). Given the differences in dosage between these studies (Raszplewicz et al., 2013;Puighibet et al., 2015) and our own, we suggest that higher doses of opioids are required to improve sedation when low doses of alpha-2 adrenoceptor agonists are used.

It would have been obvious to one of ordinary skills in the art to combine MK 467, medetomidine, midazolam, ketamine and mutorphanol and/or methadone because it is known in the art that all of these compounds are sedatives in animals with a reasonable expectation of success absence evidence to the contrary.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 

It would have been obvious to incorporate methadone, butorphanol (which is also known as butorphanol tartrate) with medetomidine and MK-467 for sedation.  One would have been motivated to incorporate methadone, butorphanol with medetomidine and MK-467 for sedation because it is known in the art that Alpha-2adrenoceptor agonists are usually combined with opioids, such as methadone and butorphanol, which potentiate their analgesic and sedative effects as disclosed by Canfran with a reasonable expectation of success absence evidence to the contrary.


	It would have been obvious to one of ordinary skills in the art to optimize the dosing of MK 467, medetomidine, ketamine and midazolam. One would have been motivated to optimized MK 467, medetomidine, ketamine and midazolam because MK-467 is at a dose of 0.4 mg/kg and medetomidine (a α2-adrenoceptor agonist) at 10 µg (page 588, right column) as taught by Rolfe.  And ketamine-(S+) (Compound A) ranging from 5.0 to 50.0 mg/kg of body weight, midazolam (Compound B) ranging from 0.5 to 5.0 mg/kg of body weight as taught by Enrique.  MK 467 at a dose of 0.4 mg/kg equates In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 


Claims 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honkavaara (The effects of increasing doses of MK-467, a peripheral alpha2-adrenergic receptor antagonist, on the cardiopulmonary effects of intravenous dexmedetomidine inconscious dogs, }. vet. Pharmacol. Themp., 2010, 31, 332- 337) of record and in view of PetPlace (Midazolam for Dogs and Cats, July, 16, 2015, Midazolam (Versed®) for Dogs and Cats (petplace.com)).

Honkavaara teaches the administration of MK-467 both with and without dexmedetomidine were compared in conscious dogs.  Treatment were given intravenously (abstract).  Honkavaara teaches that no deleterious side effects were observed when MK-467 was given alone (conclusion). Honkavaara teaches that MK-467 did not affect the quality of clinical sedation.



PetPlace teaches that midazolam is used for pets like dogs and cats as a sedative.
It would have been obvious to one of ordinary skills in the art to combine MK 467, midazolam because it is known in the art that both of these compounds are sedatives in animals with a reasonable expectation of success absence evidence to the contrary.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine MK 467 with midazolam composition cojointly in a formulation for sedation in animals.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, in the same syringe or and for the sedition of dogs.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a 

New Rejection
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and Enrique (EP 2 612 670) and in view of Canfran (Comparison of sedation scores and propofol induction doses in dogs after intramuscular administration of dexmedetomidine alone or in combination with methadone, midazolam, or methadone plus midazolam, The Veterinary Journal 210, Jan 2016, pages 56-60 as applied to claims 49-53, 56-59, 61, 63, 82-83 and 85  above, and further in view of Girard (The sedative effect of low-dose medetomidine and butorphanol alone and in combination intravenously in dogs, Veterinary Anaesthesia and Analgesia, Vol 37, Issue 1, Jan 2010, pages 1-6, abstract only).
Rolfe, Enrique and Canfran as cited above.
None of the cited art recite low dose butorphanol.
Girard teaches that low dose medetomidine 1 µg/kg IV combined with butorphanol 0.1 mg/kg IV produced more sedation than medotomidine or butorphanol alone (abstract).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 49-53, 56-59, 61, 63 and 81-85 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627